THE THIRTEENTH COURT OF APPEALS

                                   13-19-00528-CV


                       HWAT, Inc. d/b/a Choice Home Warranty
                                          v.
                                  Lalitha Kusupati


                                 On appeal from the
                County Court at Law No 4 of Williamson County, Texas
                        Trial Court Cause No. 18-2069-CC4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring same.

      We further order this decision certified below for observance.

January 30, 2020